Citation Nr: 0707117	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  98-15 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for right 
foot hammer toe, to include surgical residuals, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for left 
foot hammer toe, to include surgical residuals, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an extension of a temporary total 
disability evaluation beyond May 1, 1997.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to December 
1987.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO).

Procedural history

Service connection for bilateral hammertoes was initially 
granted in a May 1988 RO rating decision.  Noncompensable 
ratings were assigned.  The ratings were increased to 10 
percent in a March 1995 rating action.

The veteran's April 1997 claim for an increased rating for 
his bilateral hammer toe condition was denied in a May 1997 
rating decision.  The veteran's June 1997 claim for an 
extension of a temporary total disability evaluation beyond 
May 1, 1997 was denied in a July 1997 rating decision.  The 
veteran disagreed and timely appealed, seeking a Travel Board 
hearing before a Veterans Law Judge (VLJ).  

In February 1999, the Board remanded the veteran's claim for 
scheduling of the requested hearing.  The veteran and his 
former representative presented testimony and evidence before 
a VLJ at a hearing at the RO in July 1999.  A transcript of 
that hearing has been associated with the veteran's claims 
folder.  In January 2001, the veteran waived his entitlement 
to a hearing before a new VLJ after being notified the VLJ 
who conducted the July 1999 hearing had retired.  In January 
2003, the veteran stated that he no longer wanted a hearing.  



In August 2000, the Board remanded the claim for further 
evidentiary development.  
In April 2003, the Board remanded the claim for compliance 
with the August 2000 remand pursuant to Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

Issues not on appeal

During the course of this appeal, the veteran submitted 
several additional claims, including claims for service 
connection for a low back disability; entitlement to a total 
rating based upon individual unemployability; and a claim for 
an extension of a temporary total disability evaluation after 
September 1, 2003.  None of those issues is in appellate 
status.  

Specifically with respect to the claim of entitlement to 
service connection for a low back disability, the veteran was 
issued a statement of the case in August 2005 and a 
supplemental statement of the case to correct certain 
procedural deficiencies in December 2005.  The veteran did 
not subsequently perfect an appeal by filing a substantive 
appeal (VA Form 9 or similar).  See 38 U.S.C.A. § 38 C.F.R. 
§§ 20.202, 20.302 (2006).

At the July 1999 hearing, the veteran's representative 
contended that the veteran suffered from unspecified injuries 
to his feet that were caused by the service-connected 
bilateral hammer toes.  In the August 2000 Board remand, the 
veteran was invited to clarify his contention.  After a 
thorough review of the record, the Board has determined that 
the veteran has never clarified his contention, and that he 
in fact has not reasonably raised issues of entitlement to 
service connection for lower extremity or foot disabilities. 
 

FINDINGS OF FACT

1.  The veteran's right foot hammer toe condition is 
manifested by well-healed surgical scars, normal range of 
motion and a normal gait.

2.  The veteran's left foot hammer toe condition is 
manifested by well-healed surgical scars, normal range of 
motion and a normal gait.

3.  The veteran was admitted to a VA Domiciliary immediately 
after surgery and remained there beyond May 1, 1997 to 
convalesce until May 31, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for right foot 
hammer toe are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71, 4.71a, Diagnostic Code 5282 (2006).

2.  The criteria for an increased rating for left foot hammer 
toe are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71, 4.71a, Diagnostic Code 5282 (2006).

3.  Entitlement to an extension of a temporary total 
disability evaluation beyond May 1, 1997 is warranted.  
38 C.F.R. § 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
bilateral hammer toe condition, essentially contending that 
it is worse than acknowledged by VA.  In addition, the 
veteran seeks an extension of a temporary total disability 
evaluation beyond May 1, 1997, in essence contending that his 
convalescence period went beyond May 1, 1997.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a June 2004 letter that to 
establish entitlement to an increased disability rating, 
the evidence must show that "your right and left 
hammertoes have gotten worse."  The veteran was also 
informed that to establish entitlement to a temporary 
total disability, the evidence must show that "you 
required convalescence for your hammertoe surgery beyond 
April of 1997."  See the June VCAA letter, pages 1 and 
5.

The June 2004 letter informed the veteran of the typical 
kinds of evidence that could be used to support the claim, 
such as medical records, a statement from his doctor, his 
statements and statements of others who could observe his 
symptoms.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The Board also notes that the veteran was informed in 
the June 2004 VCAA letter that if he had any additional 
information or evidence to send it to VA.  In essence, 
the veteran was asked to "give us everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, as it relates to the veteran's increased rating 
claims for his right and left hammer toe conditions, the 
first three elements, veteran status, existence of a current 
disability and a connection between the veteran's service and 
the disability are not at issue as the veteran.  Element (5), 
effective date, is rendered moot via the RO's denial of the 
veteran's claim for an increased rating.  In other words, any 
lack advisement as to that element is meaningless, because a 
new effective date was not assigned.  Moreover, as is 
discussed below, the Board denies the veteran's claim for an 
increased rating.  Therefore, assignment of an earlier 
effective date is immaterial.

The veteran's claim of entitlement to an increased rating was 
denied based on a lack of evidence as to element (4), degree 
of disability.  As explained above, he has received proper 
VCAA notice as to his obligations and those of VA with 
respect to that crucial element.  The Board thus finds that 
the veteran has received proper notice in accordance with 
Dingess.

Furthermore, and crucially, the veteran was specifically 
informed of element (4), disability rating; and element (5), 
effective date, in a March 2006 Dingess Notice letter.  

With regard to the veteran's claim for an extension of a 
temporary total disability evaluation beyond May 1, 1997, the 
veteran was appropriately informed of the evidence needed to 
establish his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained reports of VA treatment of the veteran, which will 
be discussed below.  Additionally, the veteran was provided 
with VA examinations of the conditions underlying his claims 
including in January 1998, August 2002, and September 2005.  
The report of the medical examinations reflect that the 
examiners recorded the veteran's past medical history, noted 
his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.

The Board also notes that the RO has obtained all relevant 
records, including vocational rehabilitation records, as 
directed by the Board in two previous remands.  Thus, any 
Stegall problems have been rectified.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the introduction, the veteran and his representative 
appeared before a VLJ in July 1999.  Subsequently, the VLJ 
retired.  The veteran indicated in a January 2003 written 
notice that he did not want a hearing before a different VLJ.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board will therefore proceed to a decision on the merits.  



1.  Increased rating for right foot hammer toe.

2.  Increased rating for left foot hammer toe.

Because these issues involve the application of identical law 
to similar facts, for the sake of economy the Board will 
address them together.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).
Specific schedular criteria - hammer toe disabilities

The veteran's service-connected right-foot and left-foot 
hammer toe disabilities are currently rated at 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5282 
(2006).

Diagnostic Code 5282 [Hammer toe]
	All toes, unilateral without claw foot . . . . . . . . . 
. 10
	Single toes . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . .  0

The Board notes that Diagnostic Code 5282 criteria has not 
changed since the veteran submitted his claim in 1997.

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks a disability rating in excess of the 
currently assigned 10 percent for each foot under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5282 [hammer toe].  Because the 
analysis for each is the same, the Board will combine 
discussion of both the right and left-foot hammer toe 
disabilities.

Assignment of diagnostic code

A review of the evidence of record shows that the veteran 
underwent two VA foot surgeries to correct his hammer toe 
disabilities.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected hammer toe disabilities are 
currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 5282 [hammer toe] (2006).  
Diagnostic Code 5282 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed service-connected disability (bilateral fifth 
metatarsal hammer toe).  The Board can identify nothing in 
the evidence to suggest that another diagnostic code would be 
more appropriate.

The Introduction, the veteran's representative has contended 
that the veteran's disabilities are more accurately described 
under 38 C.F.R. § 4.130, Diagnostic Code 5284 [foot injuries, 
other] (2006).  In essence, the representative contends that 
other foot disabilities compound the service-connected 
disabilities to the point where they are more appropriately 
rated under Diagnostic Code 5284.  [The September 2005 VA 
medical examiner noted a diagnosis of hallux limitus first 
metatarsus, bilaterally with pain upon range of motion, 
tender callouses on both feet, and tinea pedis and 
onychomycosis.]  

The medical evidence clearly indicates that there are several 
other foot disabilities.  However, the evidence does not 
indicate that such disabilities are part and parcel of the 
veteran's service-connected hammertoes.  In making this 
finding, the Board is cognizant of the guidance provided by 
the Court in Mittleider v. West, 11 Vet. App. 181, 182 
(1998), where the Court precluded the Board from 
differentiating between symptomatology attributed to a 
service-connected disability and a non-service-connected 
disability in the absence of medical evidence which does so.  
In this case the diagnosis relied upon by the veteran involve 
separate and distinct non-service-connected disability.  To 
include such disabilities as part of the service-connected 
hammertoes would be improper.

As was described in detail in the Introduction, a number of 
years ago the veteran through his representative appeared to 
allude to other foot disabilities being secondary to the 
service-connected bilateral hammertoes.  He has not since 
pursued such claims.  If the veteran in fact believes that 
other foot problems are caused or aggravated by the service-
connected hammertoes, he should make this clear to the RO. 

It could also be argued that Diagnostic Code 5284 may be 
applied because it is an "catch-all" provision encompassing 
various foot disabilities.  However, this argument fails in 
light of the fact that there is a specific diagnostic code 
which is applicable to the veteran's hammertoes.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) [the specific 
trumps the general].

The Board thus finds that the veteran is appropriately rated 
under Diagnostic Code 5282.

Schedular rating

Diagnostic Code 5282 provides a 10 per cent disability rating 
for hammer toe.  Thus, the veteran currently receives the 
maximum disability provided.  As such, the Board is unable to 
grant a higher schedular rating.

DeLuca considerations

The veteran and his representative have also suggested that a 
higher rating is warranted under 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board observes in passing that under certain 
circumstances additional disability could be awarded under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Those 
circumstances are not present in this case.  In Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the Court determined that 
if a claimant is already receiving the maximum disability 
rating available, as here it is not necessary to consider 
whether 38 C.F.R. § 4.40 and 4.45 are applicable.  Moreover, 
the Court has also held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as 
Diagnostic Code 5282, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply. See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown,
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Board notes that VA examiner reported the veteran's feet 
had healed surgical scars related to the service-connected 
hammer toe disabilities.  However, there was evidence of 
neither keloid development nor any indication that the scars 
adhered to underlying tissue.  There is no evidence that the 
scars cause any limitation of motion of the little toes.  
Importantly, the veteran has not complained of any problems 
associated with the scars.  The evidence thus indicates that 
the scars are de minimus.  Based on this record, the Board 
concludes that the evidence does not suggest that a separate 
disability pertaining to the scars is warranted.

Extraschedular evaluation

The Board has considered the question of whether an 
extraschedular rating may be appropriate for any of the 
veteran's four disabilities.  See Bagwell v. Brown, 9 Vet. 
App. 157 (1966).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2006).

The Board has not identified an exceptional or unusual 
disability picture with respect to either of the veteran's 
service-connected disabilities here under consideration, and 
neither has the veteran or his representative.  

With respect to frequent hospitalizations, the record shows 
two hospitalizations for surgery on the veteran's hammertoes, 
in 1997 (to be discussed in detail below) and in 2003.  The 
Board does not view two hospitalizations in a decade to be 
frequent.  Moreover, the veteran was assigned temporary total 
ratings based on such surgeries and subsequent convalescence.  

It appears from the medical evidence that the hammertoes are 
manifested by complaints of pain, with no objective clinical 
evidence of an exceptional or unusual disability picture.  
The September 2005 VA examiner found that there are "no 
restrictions to the lesser toes' range of motion." The 
disability was manifested by well-healed surgical scars, 
normal range of motion and a normal gait.  For his part, the 
veteran indicted to the examiner that he does not take any 
medication for pain and that he uses no cane or walker.

With respect to employment, it appears from the evidence of 
record that the veteran is employed only sporadically.  It 
does not appear that the veteran's marginal employment is due 
to his hammertoes but rather to other factors, to include a 
history of substance abuse.  Although the Board certainly has 
no reason to doubt the veteran's testimony that he may be 
somewhat limited in his activities due to the service-
connected disabilities, there is no evidence that the veteran 
is occupationally impaired beyond the level contemplated in 
the assigned disability ratings.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired].  

For these reasons, the Board has determined that referral of 
the veteran's service-connected disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.



Conclusion

For the reasons stated above, the Board finds that increased 
ratings for right and left-foot hammer toe disabilities are 
not warranted.  The benefits sought on appeal are accordingly 
denied.

3.  Entitlement to an extension of temporary total disability 
beyond May 1, 1997.

The veteran contends that he is entitled to an extension of 
temporary total disability under 38 C.F.R. § 4.30 (2006).  
Essentially, he contends that after his February 25, 1997 
left-foot hammer toe surgery, he required convalescence 
beyond May 1, 1997, which was the date assigned by the RO.  

Relevant law and regulations

The provisions of 38 C.F.R. § 4.30 (2006) pertaining to 
temporary total evaluations provide as follows:

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release. 

Total ratings will be assigned under 38 C.F.R. § 4.30 if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major 
joint or more.  

Extensions of 1, 2, or 3 months beyond the initial three 
months may be made by applying the same criteria. 

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.   See Seals v. Brown, 8 Vet. 
App. 291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 
430 (1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.

Analysis

The currently assigned temporary total rating under Section 
4.30 is for the period from February 25, 1997 to April 30, 
1997.

The medical evidence of record reveals that the veteran had 
left foot parflexed fifth metatarsal and exostosis of styloid 
process to the plantar on February 25, 1997.  He was released 
from the VA hospital on March 6, 1997 and was admitted to 
VAMC West Los Angeles Domiciliary on March 6, 1997 for status 
post foot surgery (and polysubstance abuse).  While in the 
Domiciliary, the veteran had a follow-up examination with 
VAMC podiatry.  On April 12, 1997, Dr. R.H. noted in an 
examination report that the "examination may have been a 
little premature in light of the still healing (L) foot 
surgery."  A note in the claims folder dated June 5, 1997 
states the following:

Vet called to say length of convalescence has been 
extended to June 1997, per Dr. R.H.  

The last relevant record is a July 3, 1997 domiciliary 
discharge report that states that the veteran was admitted to 
the Domiciliary in March 1997 "on crutches and 
nonweightbearing."  He was referred to the vocational 
rehabilitation service and began to take a course requiring 
him to use public bus transportation.  The report concludes:

He was doing okay and seen by the team, [his 
residence in the domiciliary was] extended in order 
to pursue this career move, but unfortunately the 
patient was AWOL for two nights, 06/24/97 and 
06/25/97, and failed to inform us.  He was given an 
irregular discharge for AWOL on 6/27/97.

The veteran testified at his July 1999 hearing that he was on 
crutches for about two months after the surgery [which would 
be the months of March and April 1997].  See the 1999 hearing 
transcript (HT), page 12.  He further stated that after he 
stopped using crutches, his foot was wrapped in a bandage for 
an additional, but unspecified, time.  See HT at p. 15.

The Board has reviewed the entire record and has not found 
any entry by a medical provider which specifies an expected 
convalescence period.  However, the length of convalescence 
may be reasonably inferred via the contemporaneous evidence.  

The veteran has stated that he was on crutches for 
approximately two months after the surgery on February 25, 
1997, which would be until approximately April 30, 1997.  
Under the provisions of 38 C.F.R. § 4.30, this is congruent 
with the date assigned by the RO.   

However, on April 12, 1997, it was noted by Dr. R.H. that the 
left foot was "still healing".  In early June, the veteran 
reported that his convalescence time had been extended "to 
June" by Dr. R.H.  This evidence suggests that an additional 
one month period of convalescence was required.  Applying the 
doctrine of reasonable doubt, the Board finds that an 
additional month of convalescence, to May 31, 1997, is 
warranted under 38 C.F.R. § 4.30.   

The Board further concludes that yet another month, i.e., the 
month of June 1997, is not warranted.  The evidence referred 
to above indicates that the veteran was off crutches by that 
time, and that he was moving about the city using public 
transportation. The Domiciliary discharge states that the 
veteran's stay was "extended in order to pursue" a career 
move, which suggests that he stayed in the Domiciliary during 
June not because of the foot but because of unrelated issues.  
It appears from the discharge report, and is confirmed in the 
veteran's testimony, that he was traveling on public 
transportation in June 1997, allegedly to pursue vocational 
opportunities.  By June 24, 1997, he had absented himself 
from the Domiciliary on his own initiative and under his own 
power, which clearly indicates that he himself believed that 
the period of convalescence was over.  There is no medical 
evidence which serves to indicate otherwise.

The Board believes that this evidence indicates that the 
veteran's convalescence extended through May 1997.  This 
appears to be congruent with the veteran's own statement that 
such period extended "to June" (not "through June").  

Conclusion

For the reasons stated above, the veteran's temporary total 
evaluation under 
38 C.F.R. § 4.30 for convalescence following left foot 
surgery in February 1997 is extended until May 31, 1997, 
subject to appropriate law and regulations.  To that extent, 
the appeal is allowed. 






	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased disability rating for right foot 
hammer toe, to include surgical residuals, is denied.

Entitlement to an increased disability rating for left foot 
hammer toe, to include surgical residuals, is denied.

Entitlement to an extension of a temporary total disability 
evaluation beyond 
May 1, 1997 to May 31, 1997, is granted, subject to 
appropriate law and regulations.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


